Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on September 02, 2021 for Application No. 16/882,229. By the amendment, claims 1-5, 9 and 12-19 are pending with claims 1, 2, 5, 9, 12, 14, 18 and 19 being amended, claims 8 and 10-11 being canceled and claims 6 and 7 remain canceled.

Allowable Subject Matter
Claims 1-5, 9 and 12-19 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a power train apparatus for a vehicle having the combination features recited in the claim and particularly “wherein an eighth gear is mounted on the sixth shaft to be engaged with the seventh gear, and wherein an eleventh gear and a twelfth gear are rotatably mounted on the sixth shaft and engaged with a ninth gear and a tenth gear, respectively, the ninth gear being fixed on the first shaft and the tenth gear being fixed on the second shaft”.
Regarding claim 14, the prior art of record fails to disclose or render obvious a power train apparatus for a vehicle having the combination features recited in the claim and particularly “wherein an eleventh gear and a twelfth gear are rotatably mounted on the seventh shaft and engaged with a ninth gear and a tenth gear, respectively, the ninth gear being fixed on the first shaft and the tenth gear being fixed on the second shaft”.
Regarding claim 18, the prior art of record fails to disclose or render obvious a power train apparatus for a vehicle having the combination features recited in the claim and particularly “wherein an eleventh gear and a twelfth gear are rotatably mounted on the sixth shaft and engaged with a ninth gear and a tenth gear, respectively, the ninth gear being fixed on the first shaft and the tenth gear being fixed on the second shaft”.


Janson and Gumpoldsberger disclose equivalent power trains as indicated in the prior office action.  However, neither alone nor in combination, they do not teach the particular features required by claims 1, 14 and 18. See the Office action mailed 06/04/2021.
Claims 2-5, 9 and 12-13, 15-17 and 19 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on September 02, 2021 has been entered. Applicant’s amendments have overcome all the objection and rejections indicated in the prior Office action. The objection has been withdrawn.

Response to Arguments
Applicant’s arguments on page 10 of the Remarks, filed 09/02/2021, with respect to claims 1-5, 8-10 and 13-19 being rejected under 35 USC § 103 over Gumpoldsberger and Janson and claims 1, 14 and 18 being rejected under 35 USC § 102(a)(1) by Janson have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655